 

Exhibit 10.7

 

Burlington Stores, Inc.

2013 Omnibus Incentive Plan

Stock Option Award Notice

[Name of Optionee]

You have been awarded a stock option to purchase shares of common stock of
Burlington Stores, Inc., a Delaware corporation (the “Company”), pursuant to the
terms and conditions of the Burlington Stores, Inc. 2013 Omnibus Incentive Plan
(the “Plan”) and the Stock Option Agreement (together with this Award Notice,
the “Agreement”).  The Stock Option Agreement is attached hereto.  Capitalized
terms not defined herein shall have the meanings specified in the Plan or the
Agreement.

Option:

You have been awarded a Non-Qualified Stock Option to purchase from the Company
[insert number] shares of Common Stock, par value $0.0001 per share (the “Common
Stock”), subject to adjustment as provided in Section 5.2 of the Agreement.

Option Date:

[____________________, _____]

Exercise Price:

$[______________] per share, subject to adjustment as provided in Section 5.2 of
the Agreement.

Vesting Schedule:

Except as otherwise provided in the Plan, the Agreement or any other agreement
between the Company or any of its Subsidiaries and Optionee, the Option shall
vest in [__]% annual increments on each of the [______________] anniversaries of
the Option Date (each, a “Vesting Date”), if, and only if, you are, and have
been, continuously employed by the Company or any of its Subsidiaries from the
date of this Agreement through and including the applicable Vesting Date.

Expiration Date:

Except to the extent earlier terminated pursuant to Section 2.2 of the Agreement
or earlier exercised pursuant to Section 2.3 of the Agreement, the Option shall
terminate at 5:00 p.m., U.S. Eastern time, on the tenth anniversary of the
Option Date.  

****

BURLINGTON STORES, INC.

 

By:    ______________________________

          Name:

          Title:


Acknowledgment, Acceptance and Agreement:

I hereby accept the Option granted to me and acknowledge and agree to be bound
by the terms and conditions of this Award Notice, the Agreement and the Plan.

__________________________________

Participant Name

__________________________________                Date_______________________________

Signature

 

 

--------------------------------------------------------------------------------

 

Burlington Stores, Inc.
2013 Omnibus Incentive Plan

Stock Option Agreement

Burlington Stores, Inc., a Delaware corporation (the “Company”), hereby grants
to the individual (the “Optionee”) named in the stock option award notice
attached hereto (the “Award Notice”) as of the date set forth in the Award
Notice (the “Option Date”), pursuant to the provisions of the Burlington Stores,
Inc. 2013 Omnibus Incentive Plan (the “Plan”), an option to purchase from the
Company the number of shares of the Company’s Common Stock, par value $0.0001
per share (“Common Stock”), set forth in the Award Notice at the price per share
set forth in the Award Notice (the “Exercise Price”) (the “Option”), upon and
subject to the restrictions, terms and conditions set forth in the Award Notice,
the Plan and this agreement (the “Agreement”).  Capitalized terms not defined
herein shall have the meanings specified in the Plan.

1.Option Subject to Acceptance of Agreement.  The Option shall be null and void
unless Optionee electronically accepts this Agreement within Optionee’s stock
plan account with the Company’s stock plan administrator according to the
procedures then in effect (or, if permitted by the Company, accepts this
Agreement by executing the Award Notice in the space provided therefor and
returning an original execution copy of the Award Notice to the Company).  

2.Time and Manner of Exercise of Option.

2.1.Maximum Term of Option.  In no event may the Option be exercised, in whole
or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).

2.2.Vesting and Exercise of Option.  The Option shall become vested and
exercisable in accordance with the Vesting Schedule set forth in the Award
Notice.  The Option shall be vested and exercisable following a termination of
Optionee’s employment according to the following terms and conditions:  

(a)Termination of Employment due to Death or Disability.  If Optionee’s
employment with the Company and its Subsidiaries terminates by reason of
Optionee’s death or Disability, then in either such case the unvested portion
Option shall become fully vested as of the date of termination and the vested
Option may thereafter be exercised by Optionee or Optionee’s executor,
administrator, or the person or persons to whom the Option is transferred by
will or the applicable laws of descent and distribution (the “Legal
Representative”) until and including the earlier to occur of (i) the date which
is 180 days after the date of termination of employment and (ii) the Expiration
Date.  For purposes of this Agreement, “Disability” shall have the meaning set
forth in the Employment Agreement, dated as of December 2, 2008, by and between
Burlington Coat Factory Warehouse Corporation, Burlington Coat Factory Holdings,
Inc. and Optionee, as amended (the “Employment Agreement”).    

(b)Termination without Cause or due to Good Reason.  Except as provided for in
Section 2.2(d)¸ if Optionee’s employment with the Company and its Subsidiaries
is terminated (i) by the Company or its Subsidiaries without Cause or (ii) by
Optionee due to Good

 

--------------------------------------------------------------------------------

 

Reason, then in either such case the unvested portion of the Option shall vest
on a prorated basis, with such proration determined by (x) multiplying the
number of shares of Common Stock subject to the Option on the Option Date by a
fraction, the numerator of which is the number of days that have occurred since
the Option Date through the date of the Optionee’s termination of employment in
accordance with this Section 2.2(b) and the denominator of which is the total
number of days between the Option Date and the last Vesting Date set forth on
the Award Notice reduced by (y) the number of shares subject to the Option that
vested prior to the Optionee’s termination of employment, and the vested Option
may thereafter be exercised by Optionee or  Optionee’s Legal Representative
until and including the earlier to occur of (A) the date which is 180 days after
the date of termination of employment and (B) the Expiration Date.  The portion
of the Option that does not become vested in accordance with this Section 2.2(b)
shall terminate immediately upon such termination of employment.   For purposes
of this Agreement, “Cause” and “Good Reason” shall have the meanings set forth
in the Employment Agreement.

(c)Termination due to Retirement.  If Optionee’s employment with the Company and
its Subsidiaries is terminated by Optionee due to Retirement and provided
Optionee satisfies the requirements under Section 4(b)(iii) of the Employment
Agreement regarding the provision of consulting services during the Consulting
Period, then in such case the unvested portion of the Option shall continue to
vest during the Consulting Period, with the remaining unvested portion of the
Option vesting in full upon the one-year anniversary of Optionee’s Retirement,
and the vested Option may thereafter be exercised by Optionee or Optionee’s
Legal Representative until and including the earlier to occur of (i) the date
which is two years after the Optionee’s termination of employment due to
Retirement and (ii) the Expiration Date. For purposes of this Agreement,
“Consulting Period” and “Retirement” shall have the meanings set forth in the
Employment Agreement.

(d)Change in Control Qualifying Termination.  If Optionee’s employment with the
Company and its Subsidiaries terminates due to a Change in Control Qualifying
Termination, then the unvested portion of the Option shall become fully vested
as of the date of termination of employment, and the vested Option may
thereafter be exercised by Optionee or Optionee’s Legal Representative until and
including the earlier to occur of (i) the date which is 180 days after the date
of termination of employment and (ii) the Expiration Date.  Except as otherwise
provided in any other agreement between the Company or any of its Subsidiaries
and Optionee, a Change in Control Qualifying Termination means a termination of
Optionee’s employment by the Company or a Subsidiary without Cause or
resignation by Optionee for Good Reason within the two year period immediately
following a Change in Control.  

(e)Termination for Cause.  If (i) Optionee’s employment with the Company and its
Subsidiaries terminates by reason of the termination of Optionee’s employment by
the Company or its Subsidiaries for Cause or (ii) Optionee breaches any
non-competition obligation Optionee has to the Company or any of its
Subsidiaries under any agreement, then the Option, whether or not vested, shall
terminate immediately upon such termination of employment.

(f)Termination for any other Reason.  If Optionee’s employment with the Company
and its Subsidiaries is terminated by the Company or Optionee for any reason
other than as specified in Sections 2.2(a)–(e), then the Option, to the extent
vested on the effective date of such termination of employment, may thereafter
be exercised by Optionee or Optionee’s

 

--------------------------------------------------------------------------------

 

Legal Representative until and including the earlier to occur of (i) the date
which is 180 days after the date of such termination of employment and (ii) the
Expiration Date.

2.3.Method of Exercise.  Subject to the limitations set forth in this Agreement,
the Option, to the extent vested, may be exercised by Optionee (a) by delivering
to the Company an exercise notice in the form prescribed by the Company
specifying the number of whole shares of Common Stock to be purchased and by
accompanying such notice with payment therefor in full (or by arranging for such
payment to the Company’s satisfaction) either (i) in cash, (ii) by authorizing
the Company to withhold whole shares of Common Stock which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the amount necessary to satisfy such obligation, (iii) except
as may be prohibited by applicable law, in cash by a broker-dealer acceptable to
the Company to whom Optionee has submitted an irrevocable notice of exercise or
(iv) by a combination of (i) and (ii), and (b) by executing such documents as
the Company may reasonably request.  Any fraction of a share of Common Stock
which would be required to pay such purchase price shall be disregarded and the
remaining amount due shall be paid in cash by Optionee.  No share of Common
Stock shall be issued or delivered until the full purchase price therefor and
any withholding taxes thereon, as described in Section 5.1, have been paid.

2.4.Termination of Option.  In no event may the Option be exercised after it
terminates as set forth in this Section 2.4.  The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date.  Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.

3.Protected Rights.  Pursuant to 18 U.S.C. § 1833(b), “an individual shall not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that-(A) is made-(i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Accordingly, Optionee has the right to disclose in confidence trade secrets to
Federal, State, and local government officials, or to an attorney, for the sole
purpose of reporting or investigating a suspected violation of law. Optionee
also has the right to disclose trade secrets in a document filed in a lawsuit or
other proceeding, but only if the filing is made under seal and protected from
public disclosure. Nothing in this Agreement is intended to conflict with 18
U.S.C. § 1833(b) or create liability for disclosures of trade secrets that are
expressly allowed by 18 U.S.C. § 1833(b).  Optionee understands that nothing
contained in this Agreement limits Optionee’s ability to file a charge or
complaint with the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (“Government Agencies”).  Optionee further
understands that this Agreement does not limit Optionee’s ability to communicate
with any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency, including providing
documents or other information, without notice to the Company.  This Agreement
does not limit Optionee’s right to receive an award for information provided to
any Government Agencies.  

 

--------------------------------------------------------------------------------

 

4.Transfer Restrictions and Investment Representations.

4.1.Nontransferability of Option.  The Option may not be transferred by Optionee
other than by will or the laws of descent and distribution or pursuant to the
designation of one or more beneficiaries on the form prescribed by the
Company.  Except to the extent permitted by the foregoing sentence, (a) during
Optionee’s lifetime the Option is exercisable only by Optionee or Optionee’s
Legal Representative and (b) the Option may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar
process.  Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Option, the Option and all rights hereunder
shall immediately become null and void.

4.2.Investment Representation.  Optionee hereby represents and covenants that
(a) any shares of Common Stock purchased upon exercise of the Option will be
purchased for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless such purchase has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, Optionee shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (i) is true and correct as of the date of any purchase of any
shares hereunder or (ii) is true and correct as of the date of any sale of any
such shares, as applicable.  As a further condition precedent to any exercise of
the Option, Optionee shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board or the Committee shall in its sole discretion deem necessary or
advisable.

5.Additional Terms and Conditions.    

5.1.Withholding Taxes.  As a condition precedent to the issuance of Common Stock
following the exercise of the Option, Optionee shall, upon request by the
Company, pay to the Company in addition to the purchase price of the shares,
such amount of cash as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
such exercise of the Option.  If Optionee shall fail to advance the Required Tax
Payments after request by the Company, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to Optionee or withhold shares of Common Stock. Optionee may elect
to satisfy his or her obligation to advance the Required Tax Payments by any of
the following means:  (i) a cash payment to the Company; (ii) authorizing the
Company to withhold whole shares of Common Stock which would otherwise be
delivered to Optionee upon exercise of the Option having an aggregate Fair
Market Value, determined as of the date the obligation to withhold or pay taxes
first arises in connection with the Option, equal to the Required Tax Payments;
(iii) except as may be prohibited by applicable law, a cash payment by a
broker-dealer acceptable to the Company to whom Optionee has submitted an
irrevocable notice of exercise or (iv) any

 

--------------------------------------------------------------------------------

 

combination of (i) and (ii).  Shares to be delivered or withheld may be withheld
up to the maximum statutory tax rates in the applicable jurisdictions.  Any
fraction of a share of Common Stock which would be required to satisfy any such
obligation shall be disregarded and the remaining amount due shall be paid in
cash by Optionee.  No shares of Common Stock shall be issued or delivered until
the Required Tax Payments have been satisfied in full.

5.2.Adjustment.  In the event of a Section 4.2 Event, the adjustments provided
for in Section 4.2(b) of the Plan shall be made to the number of shares of
Common Stock subject to the Option and the related Exercise Price, subject to
Section 409A of the Code.  

5.3.Compliance with Applicable Law.  The Option is subject to the condition that
if the listing, registration or qualification of the shares of Common Stock
subject to the Option upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the purchase
or issuance of shares hereunder, the Option may not be exercised, in whole or in
part, and such shares may not be issued, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company.  The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

5.4.Issuance or Delivery of Shares.  Upon the exercise of the Option, in whole
or in part, the Company shall issue or deliver, subject to the conditions of
this Agreement, the number of shares of Common Stock purchased against full
payment therefor.  Such issuance shall be evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the
Company.  The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such issuance, except as otherwise provided in
Section 5.1.

5.5.Option Confers No Rights as Stockholder.  Optionee shall not be entitled to
any privileges of ownership with respect to shares of Common Stock subject to
the Option unless and until such shares are purchased and issued upon the
exercise of the Option, in whole or in part, and Optionee becomes a stockholder
of record with respect to such issued shares.  Optionee shall not be considered
a stockholder of the Company with respect to any such shares not so purchased
and issued.

5.6.Option Confers No Rights to Continued Employment.  In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of the
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.

5.7.Decisions of Committee.  The Committee shall have the right to resolve all
questions which may arise in connection with the Option or its exercise.  Any
interpretation, determination or other action made or taken by the Committee
regarding the Plan or this Agreement shall be final, binding and conclusive.

 

--------------------------------------------------------------------------------

 

5.8.Successors.  This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall, upon the death of Optionee, acquire any rights hereunder in accordance
with this Agreement or the Plan.

5.9.Notices.  All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Burlington Stores, Inc., 2006
Route 130 North, Burlington, NJ 08016, Attention: General Counsel, and if to
Optionee, to the last known mailing address of Optionee contained in the records
of the Company.  All notices, requests or other communications provided for in
this Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service.  The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.

5.10.Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

5.11.Agreement Subject to the Plan.  This Agreement is subject to the provisions
of the Plan and shall be interpreted in accordance therewith.  In the event that
the provisions of this Agreement and the Plan conflict, the Plan shall
control.  Optionee hereby acknowledges receipt of a copy of the Plan.

5.12.Entire Agreement.  This Agreement, the Employment Agreement and the Plan
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Optionee with respect to the subject matter
hereof, and may not be modified adversely to Optionee’s interest except by means
of a writing signed by the Company and Optionee.  Notwithstanding anything
herein to the contrary, to the extent the termination vesting provisions or
post-termination exercise period set forth in the Employment Agreement would
result in a greater portion of the Option vesting or a longer post-termination
exercise period following a termination of employment, then the vesting terms
and post-termination exercise period set forth in the Employment Agreement shall
govern.   Notwithstanding the foregoing, Optionee acknowledges that Optionee is
subject to Company policies relating to trading in the Company’s securities.  

5.13.Amendment and Waiver.  The Company may amend the provisions of this
Agreement at any time; provided that an amendment that would adversely affect
Optionee’s rights under this Agreement shall be subject to the written consent
of Optionee.  No course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.

 

--------------------------------------------------------------------------------

 

5.14.Counterparts.  The Award Notice may be executed in two counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 